Citation Nr: 1736277	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-21 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for the residuals from a Nissen fundoplication revision in June 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to October 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
In February 2015, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the record.  During the hearing, the Veteran's representative waived agency of original jurisdiction of any evidence added to the record.  See 38 C.F.R. § 20.1304 (2016).

In August 2015, the Board requested an Independent Medical Expert (IME) opinion.  In November 2015, the opinion was completed and, in December 2015, the Board sent a copy of the opinion to the Veteran and his representative.  That same month, the correspondence sent was returned as undeliverable.  In March 2016 and May 2016, the Board resent a copy of the opinion to the Veteran and his representative and provided him the opportunity to submit additional argument or evidence in support of his claim.

In May 2016, the Veteran's representative requested an additional 60 days to allow for the submission of additional evidence.  In July 2016, the Board granted the request.  In December 2016 and March 2017, his representative requested an additional 60 days to allow for the submission of additional evidence.  In March 2017, the Board granted the request, and in May 2017, the Veteran submitted additional argument in support of his claim.


FINDING OF FACT

The preponderance of the evidence demonstrates that the Veteran did not undergo an increase in disability, or additional disability, as a result of the June 2002 Nissen fundoplication revision that was proximately due to VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for Nissen fundoplication revision are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Analysis

The Veteran contends that VA improperly performed a revision to a prior Nissen fundoplication in June 2002 that resulted in a variety of complications.  See October 2007 Statement in Support of Claim.  Specifically, the Veteran argues that the June 2002 surgery was supposed to take down the prior Nissen fundoplication, thus elevating his symptoms.  Instead, he argues that a revision was performed without his consent, that the surgery caused additional disability, and that such was the result of VA's negligence.  The Veteran has detailed a number of problems that followed the June 2002 surgery, including additional symptomatology and needing to undergo further surgeries.

Compensation under 38 U.S.C.A. § 1151 is awarded for a qualifying additional disability caused by improper VA treatment.  A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary of the VA, either by a Department employee or in a Department facility and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In Viegas v. Shinseki, the Federal Circuit noted that section 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct."  38 U.S.C. § 1151(a).   Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the Veteran" by VA or in a VA facility.  Finally, the "proximate cause" of the Veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013);                       § 1151(a)(1)(A), (a)(1)(B).  Thus, section 1151 contains two causation elements-a Veteran's disability must not only be caused by the hospital care or medical treatment he received from VA, but also must be proximately caused by the VA's fault or an unforeseen event. 

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after care or treatment is rendered.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1). 

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional  disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

The Board must weigh any competent lay evidence and to make a credibility determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).   Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Pertinent evidence of record includes the Veteran's private treatment records, VA treatment records, multiple letters from his treating physicians and surgeons, a November 2015 IME opinion, and the Veteran's lay statements.

A December 1997 private treatment record noted that the Veteran had undergone surgery the day before for persistent left upper quadrant pain.  In June 1998, he was seen for chronic abdominal pain and rectal bleeding.  A December 1998 private treatment record notes the Veteran's complaint of left upper quadrant pain, bright red blood per rectum, and possible narcotic dependency.  In March 1999, he complained of weakness, decreased appetite, and intermittent nausea, as well as left upper quadrant pain and persistent bright red blood per rectum.  An August 1999 private treatment record notes his complaints of rectal bleeding, including blood splattering and dripping in the toilet.  He also complained of left upper quadrant pain.  A January 2001 private treatment record reflects the Veteran's complaint of upper abdominal pain, primarily epigastric and left upper quadrant, as well as hematemesis.

A June 5, 2002, VA treatment record noted the Veteran's surgical history and his history of nausea, vomiting, and odynophagia.  He stated that he was only able to swallow liquids since his Nissen fundoplication.  The plan was an exploratory laparotomy with a revision of Nissen fundoplication.  A June 17, 2002, VA treatment record noted that he was awaiting surgery "to review Nissen procedure."  A June 19, 2002, VA treatment record noted that the Veteran had a history of gastroesophageal reflux (GERD) disease and status post laparoscopic Nissen fundoplication in 1998.  His presenting symptoms were severe epigastric pain, persistent nausea, vomiting, and odynophagia that had worsened over the last year.  After a complete examination and testing, stenosis was revealed at the gastroesophageal junction secondary to the prior Nissen; thus, a revision was planned.  The treatment record was signed by Drs. D.C. and K.C.  A June 19, 2002, VA Request for Administration of Anesthesia and for Performance of Operations and Other Procedures, noted that he was scheduled to undergo a revision of Nissen fundoplication and all indicated procedures.  The purpose of the operation was to reposition the fundoplication to allow for the adequate passage of food.  The request was signed and witnessed.  A June 20, 2002, VA Attending Pre Operative E & M Note, signed by Dr. T.L. noted that the Veteran was to undergo an open re-do Nissen fundoplication.  In a June 20, 2002, Admission Patient Assessment, the Veteran wrote that he was admitted for the surgical Nissen takedown.  As to any concerns that he had, he wrote, "Just please take this Nissen down."  A June 2002 discharge summary notes that the Veteran's discharge diagnosis was status post revision of Nissen fundoplication.

A July 2002 VA surgical outpatient note indicates that the Veteran was seen following the Nissen fundoplication revision.  The treatment record was signed by Dr. K.C.  In October 2002, the Veteran reported that his symptoms were "much improved" compared to before the June 2002 surgery.

An October 2003 VA treatment record noted the Veteran's history of a Nissen revision in 2002, and his complaints of reflux every day.  However, he stated that the reflux was not as bad as it was prior to the revision.  He also reported problems with longstanding lower abdominal symptoms, diarrhea, alternating with constipation, gas, cramping, bloating, nausea, and vomiting.  He stated that these symptoms had been present prior to 1998.

A May 2004 VA upper gastrointestinal endoscopy found evidence of a prior Nissen wrap that appear to be loose.

A January 2005 VA treatment record notes that the Veteran's abdominal pain was exacerbated by his use of narcotics.  In October 2005, the Veteran underwent a Nissen takedown.  An October 2005 VA treatment record noted his surgical history, including his report of pain immediately following the first surgery.  He stated that he visited his primary care physician 2003 with the intention of having his wrap removed, but that things were "mixed up" and he was admitted to the detox unit.  The treatment provider noted that the plan was for the Veteran to undergo a Nissen takedown.  An October 2005 VA operative report, completed by Dr. K.C., noted that he had undergone an open Nissen only three years prior due to a slipped Nissen.  Dr. K.C. noted that, since the June 2002 surgery, he had problems with dysphagia, nauseam and epigastric pain.  Dr. K.C. determined that the Veteran was a candidate for a reversal of the Nissen fundoplication.

In February 2007, the Veteran reported that he underwent a Nissen fundoplication in 1998, and that he suffered from nausea, vomiting, and severe pain thereafter.  He then report undergoing a repair of the Nissen in 2002, and that he experienced nausea, vomiting, and dysphagia thereafter.  He stated that he was doing much better since the Nissen takedown in 2005.  A July 2007 VA treatment record noted that he was suffering from long-standing abdominal pain for ten years following a laparoscopic Nissen fundoplication.  The Veteran reported four additional surgeries, including a revision and takedown, that eventually resulted in an abdominal wall hernia.  The treatment provider noted that a factor contributing to his pain was hyperalgesia secondary to chronic opioid use.  Another July 2007 VA treatment record noted the Veteran's report of psychiatric problems related to his physical condition.

A November 2007 VA treatment record discussed the Veteran's surgical history, including the Nissen fundoplication in 1998, the open redo for a slipped wrap in June 2002, and a takedown in October 2005.

In March 2014, the Veteran's treating physician noted that the Veteran's chronic abdominal wall pain was likely a consequence of multiple abdominal operations.

In a January 2015 letter, Dr. K.C. stated that the Veteran was supposed to have undergone a Nissen takedown in June 2002, but that he instead underwent a Nissen revision.

In February 2015, the Veteran testified before the undersigned Veterans Law Judge.  He reiterated his contention that the June 2002 surgery was supposed to take down the prior Nissen fundoplication.  He stated that, instead of the small incision he expected, he had an 11-inch incision running from his sternum to below his umbilicus.  With regard to any additional disability, the Veteran stated that, as a result of the improper June 2002 surgery, he had to undergo five additional surgeries, including a hernia repair.

In a March 2015 letter, Dr. K.C. once again reiterated that, in 2002, the Veteran presented with problems swallowing and that a reversal or revision of a prior Nissen procedure was planned.  However, instead of the takedown, the Veteran underwent a revision and, since that time, he had suffered from weight loss, nausea, vomiting, and diarrhea.

The Veteran also submitted a March 2015 letter from Dr. G.S., who discussed his history, including his surgical history and his history of symptoms.  The surgeon noted that the Veteran's abdominal and gastrointestinal symptoms were likely the result of his multiple abdominal operations including multiple ventral hernia repairs and mesh removal.

The Veteran also submitted a letter from Dr. M.H., in which he stated that a July 2009 endoscopy showed what appeared to be an intact Nissen warp, despite having the procedure to take it down in 2005.  Dr. M.H. also noted the Veteran's claim that, although a Nissen takedown was supposed to have been performed in 2002, he underwent a Nissen revision without his knowledge or consent.  Finally, Dr. M.H. stated that it was hard to say whether the Veteran's subsequent issues or surgeries could have been avoided had the correct surgery been performed in 2002.  In this regard, Dr. M.H. pointed to the fact that, although the Veteran underwent a subsequent Nissen reversal in 2013, that procedure did not cure his symptoms.  However, Dr. M.H. noted that the additional surgical scarring would not have occurred.

As noted in the introduction, the Board sought an IME opinion to address the following questions: whether the Veteran suffered any additional disabilities following the June 2002 surgery; whether any additional disability was due to fault on the part of VA; and whether any additional disability was reasonably foreseeable.

The November 2015 IME noted the following pertinent findings.  Prior to his June 2002 surgery, the Veteran suffered from epigastric pain and had a history of GERD.  In March 1997, he complained of persistent upper abdominal, left upper quadrant pain and diarrhea and, in June 1997, he continued to experience ongoing pain and nausea.  Subsequent treatment records document treatment for his abdominal pain, including a complex nerve block in July 1997.  In December 1997, the Veteran underwent laparoscopic surgery for left upper quadrant pain.  In November 1998, he reported that his upper abdominal pain was persistent and that he was suffering from irritable bowel syndrome.  In March 1999, the Veteran complained of abdominal pain, decreased appetite, and intermittent nausea.  In January 2001, he once again reported upper abdominal pain and intermittent hematemesis.  The IME noted that the Veteran had a long history of nausea, vomiting, and abdominal pain, and that these complaints contributed to the decision to perform the Nissen fundoplication in 1998.

With regard to the Veteran's treatment leading up to his June 2002 surgery, the IME noted complaints of nausea, abdominal pain, vomiting, and trouble swallowing in September and December 2001.  A June 2002 VA treatment record noted a history of GERD and a laparoscopic Nissen in 1999.  The Veteran reported intermittent problems with nausea, vomiting, and odynophagia.  A comprehensive workup revealed a tight gastroesophageal junction, and the plan was an exploratory laparotomy with a revision of the Nissen fundoplication.  

The IME also discussed his June 2002 VA treatment record that noted that he was admitted for gastroesophageal stenosis, status post Nissen fundoplication in November 1998.  His stenosis was believed to be secondary to his recent Nissen repair and he was to undergo a revision.  The Board notes that the treatment record was signed by Dr. D.C. and Dr. K.C.  The treatment record noted that the plan was to perform a revision of the fundoplication.  The record indicated that the risks of the procedure were discussed with him, including the possible need for reoperation in the future.  The Veteran's admission patient assessment noted that the surgery to be performed was a Nissen takedown.  A "Request for Administration of Anesthesia and for Performance of Operations and Other Procedures" noted that the procedure to be performed was a revision of the Nissen fundoplication and all indicated procedures.  The form was signed by the Veteran.  A June 2002 VA pre-operative noted that he was suffering from a slipped Nissen fundoplication, and that procedure to be performed was a redo of the Nissen fundoplication.

The IME noted that the Veteran's symptoms were related to either the Nissen fundoplication being too tight or a "slipped" fundoplication.  The IME stated that a "slipped" Nissen fundoplication is when the stomach migrates through the fundoplication so that the fundoplication becomes malpositioned, which in turn causes significant symptoms such as abdominal pain, difficulty swallowing, and significant GERD symptoms.  The IME also noted that the standard of care with a slipped Nissen fundoplication is to revise the fundoplication which included the following steps: first, there is a mobilization of the previous fundoplication; second, there is a complete takedown of the previous fundoplication; third, any necessary repair of the hiatus hernia is performed; and forth, an appropriately positioned and constructed fundoplication is performed.  The IME stated that it would be highly unusual to perform a takedown of a Nissen of a fundoplication and then not do a revision because most surgeons would presume that the 1998 fundoplication was gone for good reason and that the Veteran's symptoms related to the slipped fundoplication would be resolved with a properly positioned and properly constructed fundoplication.  The IME noted that the operative report described all of the appropriate steps for a revision of a fundoplication, and the operation described was consistent with good surgical therapy.

The IME also noted that a takedown of a previous fundoplication could not be accomplished with a small abdominal incision, and that the surgery could not be performed with only a three or four inch incision.  The IME stated that the Veteran's incision was consistent with the standard approach to this type of operation.

Ultimately, the IME concluded that the Veteran did not incur any additional disability following the June 2002 surgery.  The IME noted that the Veteran's symptoms in 2005 we the same as those he presented with prior to his June 2002 surgery, including abdominal pain, nausea, and vomiting.  Furthermore, the IME noted that multiple instances when the Veteran attributed the start of his symptoms as after the initial 1998 fundoplication or even before, when he was being treated with narcotics for abdominal pain.  The IME stated that the standard of care for the Veteran's symptoms in 2002 and the slipped Nissen required re-operation with the Nissen taken down and reconstructed.  The IME also noted that the June 2002 appeared to be performed properly as evidenced by the 2004 endoscopy report showing that the fundoplication was not too tight.

As to whether any additional disability was due to fault on the part of VA, the IME concluded that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA.  Furthermore, the IME concluded that the VA did not fail to exercise the degree of care that would be expected of a similar healthcare provider.  The IME once again reiterated that the standard of care for a slipped Nissen fundoplication was a revision, necessitating a takedown of the prior fundoplication and a creation of a new, properly position fundoplication.  Moreover, the IME indicated that the June 2002 post-operative notes described a completely performed revision.  With regard to the Veteran's report that he was admitted only for a takedown, as evidence by his June 2002 questionnaire, the IME noted that all other medical documentation notes that the Veteran was to undergo a Nissen revision.  The IME pointed to multiple treatment records, co-signed by Dr. K.C. that confirm that the procedure was a revision of the prior Nissen fundoplication.

Finally, as to foreseeability, the IME stated that appropriate care appears to have been exercised in performing the revision and that, even in the best of hands, a patient may not have complete resolution of his/her symptoms, in part because the symptoms of abdominal pain, nausea, and vomiting could be related to other causes.  The IME once again stated that the correct procedure was performed in June 2002, and that it could not be foreseeable that the Veteran would elect to have the Nissen taken down in 2005 or that he would undergo further surgery, including hernia repair or gastric bypass surgery.

Based on the evidence of record, the Board finds that the Veteran did not suffer additional disability as a result of the June 2002 surgery.  In this regard, the Board finds that the November 2015 IME opinion is only probative opinion of record on this question.  The IME provided an analysis and rationale based on his review of the records.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Insofar as the Veteran claims additional disability and symptoms following the June 2002 surgery, the Board finds that his statements are inconsistent with the contemporaneous medical evidence of record and, therefore, are of low probative value.  See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003) (noting that statement made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care"); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).  Specifically, although the Veteran reported ongoing symptoms following the June 2002 surgery, in both October 2002 and October 2003, he stated that his symptoms were, in fact, better that they were before the June 2002 surgery.  Furthermore, in the October 2003 record, the Veteran clearly indicated that his symptoms were present before the June 2002 surgery.

Furthermore, the preponderance of the evidence demonstrates that the June 2002 surgery, namely a Nissen revision, not a takedown, was not proximately due to VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  While the Veteran has consistently argued that the June 2002 procedure was supposed to be a Nissen takedown, the contemporaneous medical evidence clearly demonstrates otherwise.  His June 2002 pre-operative treatment records clearly list the procedure to be performed as a Nissen revision and, as discussed by the November 2015 IME, the post-operative reports indicate that the correct procedure was performed without complication and in accordance with the appropriate standard of care.  While Dr. K.C.'s January and March 2015 letters support his claim that a Nissen takedown was to be performed, this is contradicted by the June 2002 VA treatment records, including records signed by both the Veteran and Dr. K.C.  See Williams v. Gov. of Virgin Islands, supra. 

Insofar as the letters and statements from the Veteran's other physicians and surgeons indicate that the June 2002 procedure was supposed to be a takedown, not a revision, the Board notes that the opinions have no probative value as they are based on the Veteran's inaccurate report of the pertinent facts.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

As the weight of competent evidence shows that the Veteran did not incur additional disabilities or an increase in the severity of existing disabilities as a result of VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable, the "benefit of the doubt" rule is not for application, and the Board must deny the claims.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for the residuals from a Nissen fundoplication revision in June 2002, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


